Order, Supreme Court, New York County (Shorter, J.), entered October 29, 1984, denying defendant’s cross motion for (1) change of venue to Nassau County of a matrimonial action commenced by plaintiff in New York County and (2) consolidation of the action with an action commenced by defendant in Nassau County, unanimously reversed, on the law, the facts and in the exercise of discretion, and the motion is granted, without costs.
Plaintiff, a resident of Nassau County, commenced this divorce action against defendant, a resident of the State of New Jersey, in the Supreme Court, New York County, by service of a summons and complaint on or about August 14, 1984. Shortly thereafter defendant commenced a separate divorce action against plaintiff in Supreme Court, Nassau County. Defendant moved for a change of venue to Nassau County and for consolidation with the Nassau County action.
CPLR 503 (a) is controlling. It provides, in pertinent part, “(ejxcept where otherwise prescribed by law, the place of trial shall be in the county in which one of the parties resided when it was commenced”. As noted, the plaintiff resides in Nassau County and the defendant in New Jersey.
*633Plaintiff’s contention that the convenience of as yet unidentified expert witnesses and of the defendant’s accountant, whose office is in New York County, will be served by the venue laid by her is unpersuasive. Concur — Murphy, P. J., Sandler, Carro, Rosenberger and Ellerin, JJ.